DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In light of the lack of amendment to the pending claims, the double patenting rejection from the previous Non-Final office action is maintained in this Final office action.
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. Applicant argues on page 9, the examiner alleges that it would have been obvious to one of ordinary skill in the art at the time of the invention that elements from three different embodiments of the prior art Zochowski could be combined, however nowhere does Zochowski teach or suggest that a device having all three of these elements together in a single embodiment would actually be functional or be operable to receive the breast implant therethrough. The examiner respectfully disagrees. Zochowski discloses an apparatus 10 for inserting a breast implant having body 15 that may be provided in a variety of shapes (as seen in Figures 2A-2D). In addition, Zochowski discloses the body 15 can include an aperture 25 for insertion or removal of the implant 30 (paragraph [0076]) and can be provided with a second aperture 60 for receiving the implant 30 (paragraph [0080]). Furthermore, Zochowski uses the same reference number for the body 15, aperture 25 and implant 10, therefore suggesting the same implant 10 having the body 15 can be combined to include the features described in embodiments Figures 2A, 6-7 and 18. 
Applicant argues on pages 9-10, even assuming that one of ordinary skill in the art at the time of invention would have been motivated to combine all three embodiment together, as capable of shielding an implant from the dissection tunnel in a subject during insertion of the implant into the subject. In addition, applicant argues, “the presently claimed device is operable such that the implant is inserted through the aperture in the base and then into the tubular member so that the implant exits the distal end of the tubular member. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., shielding an implant from the dissection tunnel in a subject during insertion of the implant into the subject and the implant is inserted through the aperture in the base and then into the tubular member so that the implant exits the distal end of the tubular member) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues on page 10, there is no specific disclosure in MacLeod teaching or suggesting that the first extended region 14 should extend at least three times greater than the dimensions of the sealing member 10. The examiner respectfully disagrees. MacLeod teaches wherein the base comprises a diameter of up to 20 cm (see column 9, lines 57-67) that is three to five times greater than the cross-sectional width of the inner bore 11 (as small as 5 mm, see column 9, lines 42-55). MacLeod discloses ranges that would create a first extended region that extends at least three times greater than the dimension of the sealing member for the intended purpose of having a base that increases isolation of the body wall from contaminants and secures a sealing of the inner opening region. 
Applicant argues on pages 10-11, one of ordinary skill in the art at the time of the invention would not have looked to the sealing ring in the MacLeod trocar device to inform as to 
Applicant argues on page 12, one of ordinary skill in the art at the time the invention would not have looked to the sealing ring in MacLeod trocar device to inform as to the appropriate dimension of the elements of Haworth and Hristov devices for inserting an implant into a subject as the two devices have completely different engineering design. The examiner respectfully disagrees. Haworth discloses the flexible sleeve comprises a base that is secured to the skin and a tubular portion that extends below the skin, wherein the base extends outwardly beyond the width of the inner bore (as seen in Figure 3C). However, Haworth was silent to describing the width to being three times greater than the diameter of the inner bore. MacLeod also teaches a flexible surgical sleeve having a base that is secured to the skin and a tubular .
Double Patenting
Claims 1-12, 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,874,430. Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent discloses an apparatus for inserting a breast implant into a surgically-created implant pocket in a breast of a subject, the apparatus comprising: a base having an upper surface and a lower surface, the base having an aperture formed therein and extending through the upper surface and the lower surface, wherein the aperture is operable to receive the breast implant therethrough: and a tubular member coupled with the base, the tubular member having an inner bore extending longitudinally between a proximal end and a distal end, the inner bore extending a predetermined length away from the lower surface of the base; wherein the proximal end of the tubular member is coupled with the base and the inner bore is substantially aligned with the aperture formed in the base; and wherein the inner bore is operable to receive the breast implant therethrough and has a substantially uniform cross-sectional width over the predetermined length. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-7, 10-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zochowski U.S. Publication 2014/0228951 in view of MacLeod U.S. Patent 6,589,211.

    PNG
    media_image1.png
    460
    725
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    364
    366
    media_image2.png
    Greyscale

Regarding Claims 1, 11, Zochowski discloses an apparatus 10 for inserting a breast implant 30 into a surgically-created implant pocket 35 in a breast of a subject (paragraphs [0078] and [0091]), the apparatus comprising: a base having an upper surface and a lower surface (as seen in that annotated Figure above and Figure 17B), the base 120 having an aperture formed therein and extending through the upper surface and the lower surface (as seen in Figures 17A-B and as seen in the annotated Figure above); and a tubular member 15 coupled with the base 120 (as seen in the annotated Figure above and paragraph [0091]), the tubular member 15 having an inner bore 20 extending longitudinally between a proximal end having a proximal opening 25 and a distal end having a distal opening 60 (see Figures 6-7 and paragraphs [0075] and [0080]), the inner bore 20 extending a predetermined length away from the lower surface of the base 120 (as seen in the annotated Figure above and 29A-29E); wherein the proximal end of the tubular member is coupled with the base and the inner bore is substantially aligned with the aperture formed in the base; and wherein the inner bore is operable to receive the breast implant 30 there through (as seen in Figures 3-6 and 29A-29E and paragraphs [0073-0075] and [0091]). However, in the embodiment used in the rejection above, Figure 18 does not expressly disclose the inner bore has a substantially uniform cross-sectional width over the predetermined length. In an alternative embodiment, as seen in Figure 2A, Zochowski In re Dailey, 149 USPQ 47 (CCPA 1976). However, Zochowski does not expressly disclose wherein the base comprises a diameter that is at least three times greater than the cross-sectional width of the inner bore of the tubular member. MacLeod 
Regarding Claims 2, 15, Zochowski discloses wherein the lower surface of the base is operable to frictionally engage (providing a vacuum seal) the skin 90 of a subject (paragraph [0091]), wherein the frictional engagement resists movement of the base relative to the skin of the subject during implant insertion into the aperture and inner bore (paragraph [0092]).
Claim 3, Zochowski discloses the lower surface comprises a surface operable to frictionally engage the skin of a subject (paragraphs [0091] and [0092]). The limitation “frictionally engage the skin of a subject once wetted” is a product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by- process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113). Furthermore, it is well known in the medical art to provide a cover having a surface that is operable to frictionally engage the skin of a subject using a wet adhesion, as evidenced by Nowroozi et al. U.S. Publication 2016/0058928).
Regarding Claim 6, Zochowski discloses wherein the predetermined length is determined based on a distance between an incision in the skin of a patient and a surgically-created implant pocket formed below the skin.
Regarding Claim 7, Zochowski discloses wherein the tubular member 15 comprises an inner surface and an outer surface, the inner surface comprising a lubricant 47 and defining the inner bore 20 of tubular member 15 (as seen in Figures 4-5 and paragraph [0078]).
Regarding Claim 10, Zochowski discloses wherein the base 120 extends away from the tubular member 15 in substantially the same plane as the aperture of the base (as seen in Figure 17B and as seen in the annotated Figure 18A).
Regarding Claim 12, Zochowski discloses wherein the tubular member 15 is stretchable (paragraphs [0010], [0014] and [0075-0076]).
Regarding Claim 14, Zochowski discloses wherein the base and tubular member 15 are formed from a flexible material, wherein the flexible material selected from the group consisting of polymers, plastics, polyvinyl chloride (paragraphs [0010], [0014], [0074], [0088] and [0092]).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zochowski U.S. Publication 2014/0228951 in view of MacLeod U.S. Patent 6,589,211 as applied in the rejection above and further in view of Placik et al. U.S. Publication 2015/0297339.
Regarding Claim 8, Zochowski discloses a tubular member 15 extending a predetermined length away from the lower surface of the base (as seen in the annotated Figure 18A above). However, Zochowski does not expressly disclose wherein the predetermined length is greater than 1 cm. .
Claims 1-6, 8-11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haworth U.S. Publication 2010/0154803 in view of Hristov et al. U.S. Publication 2019/0274818 and further in view of MacLeod U.S. Patent 6,589,211.

    PNG
    media_image3.png
    440
    504
    media_image3.png
    Greyscale

Regarding Claims 1, 11, Haworth discloses an apparatus 10 for inserting a breast implant into a surgically-created implant pocket C in a breast of a subject (as seen in Figure 3c and paragraph [0022]), the apparatus comprising: a base 12 having an upper surface and a lower surface (as seen in that annotated Figure 1 above), the base 12 having an aperture 22 formed therein and extending through the upper surface and the lower surface (as seen in Figure 2 and as seen in the annotated Figure 1 above); and a tubular member 20 coupled with the base 12 (as seen in the annotated Figure 1 above and paragraph [0016]), the tubular member 20 having an inner bore 24 extending longitudinally between a proximal end having a proximal opening and a However, Haworth does not expressly disclose the inner bore has a substantially uniform cross-sectional width over the predetermined length. Hristov et al. teaches an apparatus 100 for inserting a breast implant 10 into a surgically-created implant pocket in a breast of a subject (abstract and paragraphs [0003], [0008] and [0020]), the apparatus comprising a tubular member 102 comprising an inner bore 106 having an uniform circular profile through the sleeve 100 for receiving and delivering an implant 10, the tubular member (paragraph [0019-0022]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Haworth’s tubular member to have a uniform inner bore, as taught by Hristov et al. for the purpose of having a sleeve that can receive and deliver a breast implant. However, Haworth does not expressly disclose wherein the base comprises a diameter that is at least three times greater than the cross-sectional width of the inner bore of the tubular member. MacLeod teaches a cover comprising a base 14 having an upper surface and a lower surface (as seen in Figure 1), and a tubular member 13 coupled with the base 14 (as seen in Figure 2), the tubular member 13 having an inner bore 11 extending longitudinally between a proximal end and a distal end (Figure 2), wherein the base comprises a diameter (up to 20 cm, see column 9, lines 57-67) that is three to five times greater than the cross-sectional width of the inner bore 11 (as small as 5 mm, see column 9, lines 42-55) for the purpose of having a base that increases isolation of the 
Regarding Claims 2, 15, Haworth discloses wherein the lower surface of the base is operable to frictionally engage (adhesively backed, see paragraphs [0015] and [0018]) the skin S of a subject (as seen in Figures 3a-3c and paragraphs [0018-0021]), wherein the frictional engagement resists movement of the base relative to the skin of the subject during implant insertion into the aperture and inner bore (abstract and paragraphs [0015], [0018-21]).
Regarding Claim 3, Haworth discloses wherein the lower surface of the base 12 comprises a surface that is operable to engage with a skin S of the subject (as seen in Figures 3a-3c and paragraph [0018]). The limitation “operable to frictionally engage the skin of a subject once wetted” is a product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by- process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113). Furthermore, it is well known in the medical art to provide a cover having a surface that is 
Regarding Claim 4, Haworth discloses wherein an adhesive is disposed on the lower surface of the base 12 (as seen in Figure 3a and paragraph [0019]).
Regarding Claim 5, Haworth discloses wherein the lower surface further comprises a removable backing, the removable backing operable to expose the adhesive (paragraphs [0018-0019]).
Regarding Claim 6, Haworth discloses wherein the predetermined length is determined based on a distance between an incision in the skin of a patient and a surgically-created implant pocket formed below the skin (paragraph [0016]).
Regarding Claims 8, 9, Haworth discloses the length of the tube can be constructed in various sizes in accordance to the surgeon’s perceived depth of the tissue to be traversed (paragraph [0016] and as seen in Figure 3c). However, Haworth does not expressly disclose wherein the predetermined length is from about 2 cm to about 10 cm (greater than 1 cm). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Haworth’s predetermined length to be from 2 cm to 10cm for the purpose of having an inner bore with sufficient length that would allow the surgeon to turn inside out the tube so that the tube can extend the depth of the breast tissue and to allow the implant to be inserted within the cavity of the breast tissue (paragraph [0016] and as seen in Figure 3c).
Regarding Claim 10, Haworth discloses wherein the base 12 extends away from the tubular member 20 in substantially the same plane as the aperture 22 of the base (as seen in the annotated Figure 1 and see Figures 2-3c).
Regarding Claims 14, Haworth discloses wherein the tubular member and base are formed from a flexible material, the flexible material formed of a polymers (paragraphs [0007], [0014] and [0016]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SEEMA MATHEW/
Primary Examiner, Art Unit 3774